Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, a continuation of parent application 12/187,844, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed September 20, 2021. 

Amendments
           Applicant's amendments, filed September 20, 2021, is acknowledged. Applicant has cancelled Claims 1-24, 26, 31, 37, and 42, amended Claims 25, 30, 32, and 35, and added new claims, Claims 45-48.
	Claims 25, 27-30, 32-36, 38-41, and 43-48 are pending and under consideration. 
	
Priority
This application is a continuation of application 12/187,844 filed on August 7, 2008, now abandoned, which is a continuation of PCT/US2007/003388 filed on February 8, 2007. Applicant’s claim for the benefit of a prior-filed application provisional application 60/772,360 filed on February 9, 2006 and 60/771,628 filed on February 8, 2006 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	The prior objection to Claims 25 and 35 is withdrawn in light of Applicant’s amendment to the claims to separate the method steps and/or wherein clauses by line indentation, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


2. 	The prior rejection of Claims 26 and 37 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

3. 	The prior rejection of Claims 31 and 42 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

4. 	The prior rejection of Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendment to Claim 30 to recite ‘capsid serotype’, which the Examiner finds persuasive. 

5. 	Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitations of the claim because Claim 43 recites dependency upon cancelled Claim 42, thereby rendering Claim 43 incomplete.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6. 	Claims 25, 27-28, 30, 32-36, 38-39, 41, and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miranda et al (FASEB J. 14: 1988-1995, 2000; of record in IDS) in view of Passini et al (Mol. Therapy 7(5): S93, Abstract 234, May, 2003; Applicant’s own work; of record in IDS), Podsakoff et al (U.S. Patent 6,582,692; of record), Elliger et al (Mol. Therapy 5(5): 617-626, 2002; of record in IDS), Abesida et al (Human Gene Therapy 16(6): 741-751, 2005; available online June 16, 2005), Hadaczek et al (Human Gene Therapy 17: 291-302, 2006; of record in IDS), Zeigler et al (U.S. 2001/0031741; Applicant’s own work; of record), VandenDriessche et al (Molecular Therapy, 7(5): S193, Abstract 493; May, 2003; of record in IDS), Cheng et al (U.S. 2004/0204379; Applicant’s own work; of record), High et al (U.S. 2003/0130221; of record), Sorensen et al (Ann. Neurol. 43:205-211, 1998; of record in IDS), Stein et al (J. Virol. 73(4): 3424-3429, 1999; of record in IDS), Eisenbach-Schwartz et al (U.S. 2006/0057110; priority to June 14, 2002; of record), Hickey (Seminars in Immunology 11:125-137, 1999; of record in IDS) and Vellodi (Br. J. Haemoatol. 128:413-431, December 9, 2004; of record in IDS).
Determining the scope and contents of the prior art.
Claim 25, and claims dependent therefrom, are drawn to a method of increasing expression of acid sphingomyelinase (ASM) in the brain of a mammal, the method comprising the step of tolerizing the mammal’s immune system to the ASM polypeptide, via administering a first ASM-expressing viral vector in the mammal’s liver, prior to subsequent administration of the ASM-expressing viral vector to the mammal’s brain. 
Claim 35, and claims dependent therefrom, are drawn to a method of treating Niemann-Pick Type A disease in a mammal, per the method of Claim 25. The ordinary artisan understands 

Concept 1: expressing heterologous or exogenous acid sphingomyelinase (ASM) in the brain of a mammal for the treatment of a lysosomal storage disease, to wit, Niemann-Pick Type A disease
Miranda et al taught a method of treating Niemann-Pick disease in mammal, the method comprising the step of administering via intravenous injections recombinant ASM proteins, whereby the recombinant ASM proteins achieved striking histological and biochemical improvements in the liver, lungs and spleens. However, the infused recombinant ASM proteins did not correct the neurological condition in the brain (Abstract), likely due to the fact that essentially no rASM was able to cross the blood-brain barrier after intravenous injection (pg 1993, col. 2). 
Passini et al (Applicant’s own work) taught a method of expressing ASM in the brain of a Niemann-Pick disease mammal, the method comprising the step of administering into the brain recombinant AAV viral vectors expressing ASM. Passini et al taught that the AAV2 vector is capable of retrograde axonal transport, and that the encoded ASM is properly transcribed, translated and expressed in cells beyond the injection site. Passini et al taught that the brain administration of AAV-ASM offers a therapeutic treatment strategy for Niemann-Pick Type A disease in a mammal.
Similarly, Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line 13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease (col. 16, lines 48-50), whereby the recombinant AAV vector is administered to the liver and/or brain (col. 6, lines 30-35; col. 15, line 44; col.s 23-24, joining ¶).
Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) acid sphingomyelinase (ASM) is therapeutic for the treatment of Niemann-Pick disease mammal; 
ii) expression of ASM outside the brain, e.g. in liver, while therapeutic for non-CNS organ systems, is not therapeutic for the brain because ASM in the blood is not able to cross the blood-brain barrier (Miranda et al); 
iii) ASM transgenes may be delivered to the brain of a patient via AAV expression vectors (Passini et al, Podsakoff et al); 
iv) ASM transgenes may be delivered to the liver of a patient via AAV expression vectors (Podsakoff et al); and
v) AAV vectors injected into the brains of Niemann-Pick disease mammals were successfully demonstrated to express ASM in said brains, and thus opens the door to a therapeutic treatment regimen (Passini et al). 
Podsakoff et al disclosed the rAAV vector administered to the liver comprises a liver-specific enhancer (e.g. ApoE enhancer/hepatic control region) and a liver-specific promoter (e.g. human alpha 1-antitrypsin (hAAT) promoter) operably linked to the therapeutic transgene (col. 7, lines 56-60; col. 35, lines 29-31), thereby achieving expression in the liver (Table 5).

Concept 2: liver and brain combination therapy for the treatment of a lysosomal storage disease, to wit, Niemann-Pick Type A disease
Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease (col. 16, lines 48-50), whereby the recombinant AAV vector is administered to the liver and/or brain (col. 6, lines 30-35; col. 15, line 44; col.s 23-24, joining ¶).
Elliger et al taught a method of treating a lysosomal storage disease, specifically MPS type VII (Sly disease), in a mammal comprising the steps of administering an effective amount of a viral vector comprising a transgene encoding an immunogen to said mammal's liver tissue and brain. Elliger’s working example teaches the step of administering the viral vector to the mammal’s brain tissue prior to the step of administering the viral vector to the mammal’s liver tissue [“B” before “L”] (pg 625, col. 1, Mice). Elliger et al taught that to maximize therapeutic treatment, vector is administered both IV (intravenously) to the liver tissue and IT (intrathecally) to the brain tissue (pg 620, col. 2, ¶1; pg 623, col. 1, ¶2), as circulating enzyme does not cross the blood/brain barrier (pg 618, col.1). The transgene encodes a lysosomal storage disorder protein or polypeptide, specifically β-glucuronidase. Elliger et al contemplated the murine gene therapy method is a model for treatment of the corresponding human disease (pg 617, col. 1).
Abesida et al is considered relevant prior art for having taught a method for expressing a therapeutic transgene in the brain of a subject. Abesida et al taught a comparison of transgene expression in the CNS when the lentiviral vector was: 
i) first administered to the brain, and then later administered systemically (pg 747, Figure 3A protocol illustration); and
ii) first administered systemically, and then later administered to the brain (pg 749, Figure 4A protocol illustration). 
Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased immune cells at the site of brain injection and allows for significant transgene expression, with no significant difference as compared to rats preimmunized with a viral vector encoding a different transgene or saline alone (pg 746, col. 2; pg 750, col. 1; Figure 4c).
Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) methods of treating lysosomal storage diseases, including Neimann-Pick Disease, may comprise the step of administering a viral vector expressing said therapeutic polypeptide in both the liver and the brain; 

iii) there is a finite number of identified predictable potential solutions for the combination therapy, to wit, liver-before-brain [“L” before “B”], or brain-before-liver [“B” before “L”], whereby Abesida et al successfully demonstrated a comparison of viral vector transgene expression in the CNS when the viral vector to the brain either before or after generating a systemic immune response in the host, whereby ‘systemic-before-brain’ achieved a superior result than ‘brain-before-systemic’.

Concept 3: inducing immunological tolerance to a therapeutic polypeptide for the treatment of a lysosomal storage disease, e.g. Niemann-Pick Type A disease
Ziegler et al (‘741, Applicant’s own work) disclosed a method a method for increasing expression of an acid sphingomyelinase (ASM) polypeptide in a mammal, and a method for treating Niemann-Pick Type A Disease in said mammal [0010], the methods comprising the step of: 
a) administering an effective amount of a first adeno-associated virus (AAV) viral vector [0052] comprising a transgene encoding the ASM polypeptide ([0010], claim 10) to the mammal's liver tissue [0038, 51]; and 
b) administering clodronate to deplete Kuppfer cells and macrophages, and thereby improved transgene expression [0038, 43].
Zeigler et al (‘741) do not disclose ipsis verbis that the mechanism whereby clodronate depletes Kuppfer cells and/or macrophages thus promotes immunotolerance of the therapeutic transgene. However, VandenDriessche et al taught the use of clodronate liposomes to eliminate Kupffer cells, thereby promoting the induction of immunotolerance of a therapeutic transgene expressed in and secreted by the liver of a subject. 
Similarly, Cheng et al (Applicant’s own work) disclosed a method of inducing immunological tolerance to a therapeutic transgene for a lysosomal storage disease [0214], e.g. acid sphingomyelinase for the treatment of Niemann-Pick Type A Disease [0007, 80], the method comprising the step of operably linking the expression of the therapeutic polypeptide to a liver-specific promoter to result in a state of immunological tolerance in the subject to the therapeutic polypeptide, thereby overcoming a significant impediment in the treatment of the lysosomal storage disease ([0214], Examples 7-8). Cheng et al disclosed the step of pre-treating the subject with a gene therapy vector first, to tolerize the subject to the therapeutic polypeptide, prior to subsequent therapy modalities [0253, 260]. 
Cheng et al disclosed the step of allowing the therapeutic transgene to be expressed in the mammal, as determined by the step of detecting expression of the transgene, for an effective amount of time to generate tolerance to the therapeutic polypeptide [0232, 237-238, 244-245]. 
Cheng et al disclosed an embodiment of the invention is directed to the expression of acid sphingomyelinase for the treatment of Niemann-Pick Type A and B Disease ([0007, 80], Table 1).
Cheng et al disclosed the therapeutic polypeptide transgene remained expressed in the subject for a least a year, and that the lack of a robust immune response to the therapeutic 
Cheng et al disclosed wherein the (first) vector (administered to the liver) comprises a liver-specific enhancer (human prothrombin enhancer) and a liver-specific promoter (human albumin promoter) operably linked to the therapeutic transgene [0037] (syn. DC190 liver-specific enhancer/promoter ([0228, 237], Examples 5-6, [0238-9]).

High et al disclosed methods of inducing immune tolerance to a transgene product via expression of AAV encoded transgene in liver cells, whereby said transgene is operably linked to liver-specific enhancers and promoter [0057], thereby ameliorating or eliminating the immune responses associated with gene therapy and protein replacement [0019-20, 22, 38-39, 70]. After expression of the transgene is detected in said mammal (Examples 3-4) and tolerance has been induced, a second viral vector may be administered to an organ or tissue other than the liver, e.g. subcutaneous (Examples 4.1 and 4.4) or intramuscularly (Example 4.6). 
High et al disclosed liver-specific promoters, e.g. human alpha-1 antitrypsin promoter or albumin promoter, including a liver-specific enhancer, e.g. ApoE/hAAT enhancer promoter combination [0021, 57].

Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) expressing the therapeutic polypeptide in the liver, e.g. AAV vector encoding liver-specific transcriptional regulatory element(s) and a liver-specific promoter operably linked to a nucleic acid encoding said therapeutic polypeptide, as a first step promotes the induction of immunotolerance, prior to subsequent administration steps of the therapeutic polypeptide (Podsakoff et al; Cheng et al, High et al); and 
ii) inducing immunotolerance to a therapeutic polypeptide is a successful therapeutic modality for the treatment of lysosomal storage disorders, including treatment of Niemann-Pick Disease (Zielger et al, Cheng et al).

Concept 4: inducing immunological tolerance to a therapeutic polypeptide improves expression of the therapeutic polypeptide in the brain 
Neither Elliger et al, Podsakoff et al, Cheng et al, nor High et al teach/disclose the step of administering a viral vector to neural tissue after the step of inducing tolerization to an immunogen. However, at the time of the invention, Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased 
Sorensen et al taught a method for tolerizing a mammal’s nervous system to an immunogen, the method comprising the step of administering an adenoviral vector encoding said immunogen to the mammal’s thymus to induce tolerance to said immunogen prior to the step of administering said adenoviral vector encoding said immunogen to the mammal’s nervous system (pg 206, Materials and Methods-Treatment Schedules and Immunosuppression). 
Sorensen et al do not teach ipsis verbis that the second viral vector is administered after expression of the first transgene is detected in said mammal; however, the protocol of administering the first viral vector into the thymus to induce tolerance to the immunogen is/was an art-recognized protocol to successfully achieve immunotolerance, which by its very nature, one of ordinary skill in the art immediately understands such requires expression of the immunogen from the first transgene.
Sorensen et al taught that inducing immunosuppression or immunotolerance prior to administering the second viral vector to the nervous system achieves significantly superior results, to wit, lower numbers of infiltrating lymphocytes, higher percentage of transduced neural cells, prolonged duration of transgene expression, even up to 68 days (pg 209, Figure 2). 
Stein et al taught a method of increasing expression of an enzyme involved in a lysosomal storage disease from a viral vector, and a method of treating said lysosomal storage disease, the methods comprising the steps of suppressing the ability of the subject’s immune system from developing an antibody response to the corrective, therapeutic enzyme expressed from the viral vector. Stein et al taught the viral vector gene therapy is injected into the liver (via tail vein) and the brain (pg 3424, col. 2), whereby transgene expression persists and corrects pathology in the brain (pg 3428, col. 1). 
Stein et al taught that pervasive enzyme expression from transgenes delivered to deficient liver and brain can mediate pervasive correction, and illustrates the potential for gene therapy of MPS and other lysosomal storage diseases (Abstract). Stein et al taught that the immune suppression was beneficial and allowed corrective levels of the enzyme to circulate for uptake at sites that are poorly transduced upon intravenous delivery (pg 3427, col. 1)
Eisenbach-Schwartz et al disclosed the use of antigen-pulsed dendritic cells capable of controlling T cell responses and inducing immune tolerance [0017] to provide neuroprotection of the CNS and/or PNS [0029, 82, 124-126]. 
Hickey taught that in the 1990’s those of ordinary skill in the art had recognized that leukocytes of all types, e.g. T cells, NK cells and members of the macrophage/monocyte family traffic through the central nervous system in the normal state, as well as in various diseases (Introduction).  Hickey taught that a systemic immune response to an immunogen would have bearing on the expression of said immunogen in expressed/delivered to the brain (pg 131, col. 2).
Vellodi taught that the microglia are the resident macrophage population in the brain, derived from circulating, blood-borne monocytes that cross the blood-brain barrier into the brain (pg 416, col. 2). Macrophage activation is commonly seen in lysosomal storage diseases, and has been postulated to play a role in the pathogenesis (pg 418, col. 2).

Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts of:

ii) the induction of tolerance is an immunological response that provides therapeutic benefit to both the central nervous system and the peripheral nervous system such that transgene expression is greater in a subject after immunosuppression or immunotolerance is achieved, thereby prolonging transgene expression and correcting the physiological pathology (Sorensen et al, Stein et al); 
iii) transgene expression in the CNS is greater when the viral vector is administered to the brain after the induction of an immune response via systemic injection of the viral vector (Abesida et al); and 
iv) suppressing a patient’s immune response was successfully demonstrated to improve expression of therapeutic transgenes in the brains of a mammalian subject having a lysosomal storage disease, correcting pathology in the brain (Stein et al). 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in gene therapy administration protocols to deliver the desired therapeutic agent(s) to the desired tissue(s) to treat the appropriate disease. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method of increasing expression of acid sphingomyelinase in the brain of a mammal, and wherein said acid sphingomyelinase is therapeutic for the treatment of Niemann-Pick type A disease, the method comprising: 
	a) a first step of administering an AAV viral vector encoding ASM to the liver of the mammal, and 
	b) a second step of administering an AAV viral vector encoding ASM to the brain of the mammal after expression of the ASM from the first AAV viral vector is detectable, e.g. having generated immunotolerance to the ASM, with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” 
An artisan would be motivated to administer a first therapeutic viral vector to the mammal’s liver tissue prior to the step of administering a second therapeutic viral vector to the mammal’s brain because, prior to the instantly claimed invention: 
i) methods of treating lysosomal storage diseases, including Neimann-Pick Disease, may comprise the step of administering a viral vector expressing said therapeutic polypeptide in both the liver and in the brain (Podsakoff et al); 
ii) Elliger et al taught that to maximize therapeutic treatment, vector is administered both IV (intravenously) to the liver tissue and IT (intrathecally) to the brain tissue, as circulating enzyme does not cross the blood/brain barrier; 
iii) there is a finite number of identified predictable potential solutions for the combination therapy, to wit, liver-before-brain [“L” before “B”], or brain-before-liver [“B” before “L”], both of which were recognized in the art to successfully achieve therapeutic results systemically (per liver administration) and within the nervous system (per brain administration), respectively, and whereby Abesida et al successfully demonstrated a comparison of viral vector transgene expression in the CNS when the viral vector to the brain either before or after generating a systemic immune response in the host, whereby ‘systemic-before-brain’ achieved a superior result than ‘brain-before-systemic’; 
iv) expressing the therapeutic polypeptide in the liver, e.g. AAV vector encoding said therapeutic polypeptide, as a first step promotes the induction of immunotolerance, prior to subsequent administration steps of the therapeutic polypeptide (Cheng et al, High et al); 
v) inducing immunotolerance to a therapeutic polypeptide is a successful therapeutic modality for the treatment of lysosomal storage disorders, including treatment of Niemann-Pick Disease (Zielger et al, Cheng et al); 
vi) the induction of tolerance is an immunological response that provides therapeutic benefit to both the central nervous system and the peripheral nervous system such that transgene expression is greater in a subject after immunosuppression or immunotolerance is achieved, thereby prolonging transgene expression and correcting the physiological pathology (Sorensen et after the induction of an immune response via systemic injection of the viral vector (Abesida et al); and 
vii) suppressing a patient’s immune response was successfully demonstrated to improve expression of therapeutic transgenes in the brains of a mammalian subject having a lysosomal storage disease, correcting pathology in the brain (Stein et al). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 27 and 38, Elliger et al contemplate the murine gene therapy method is a model for treatment of the corresponding human disease (pg 617, col. 1).
Podsakoff disclosed recombinant AAV vectors encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease, whereby the patient is a human patient (col. 14, lines 54-55; col. 24, lines 45-46). 
Ziegler et al disclosed the patient is human [0037].
Cheng et al disclosed wherein the subject is human [0088]. 
With respect to Claims 28 and 39, Passini et al taught the injection of the AAV-ASM vector into the hippocampus or striatum, whereby the vector transduced cells of the substantia nigra pars.
Abesida et al taught the injection of the viral vector into the striatum (pg 744, col.s 1-2, Materials and Methods, surgical procedures). 
With respect to Claims 30, 34, 41, and 44, Passini et al taught the use of a recombinant adeno-associated viral vector, AAV2 serotype, to express ASM in the brains of a mammalian subject. 
Elliger et al teach wherein the viral vector is a recombinant adeno-associated viral vector, pV4.1c, which is recognized in the art to be AAV2 serotype (Hadaczek et al, pg 292, col. 2, Construction).
Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line 13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease.
Cheng et al disclosed wherein the viral vector is a recombinant adeno-associated viral vector, e.g. AAV1, AAV2, AAV5, AAV7 or AAV8 serotypes [0097, 0157]. 
High et al disclosed AAV2 serotype [0076]. 
With respect to Claims 32 and 43, Cheng et al disclosed wherein the gene therapy vector may be an adeno-associated virus of serotype AAV1, AAV2 (syn AAV2/2), AAV5, AAV7 or AAV8 [0157], or a recombinant serotype, e.g. AAV2/1 or AAV2/8 [0251].
With respect to Claims 33 and 36, Podsakoff disclosed the AAV vector may be administered in a single dose schedule or a multiple dose schedule, e.g. as many doses as appropriate, whereby one of ordinary skill in the art can readily determine an appropriate number of doses (col. 25, lines 1-5). 
Cheng et al disclosed the gene therapy vector may be repeatedly administered [0069]. 
With respect to Claims 45-46, Podsakoff et al disclosed rAAV vector comprising a liver-specific enhancer (e.g. ApoE enhancer/hepatic control region) and a liver-specific promoter (e.g. human alpha 1-antitrypsin (hAAT) promoter) operably linked to the therapeutic transgene (col. 7, lines 56-60; col. 35, lines 29-31), thereby achieving expression in the liver (Table 5).
Cheng et al disclosed wherein the (first) vector (administered to the liver) comprises a liver-specific enhancer (human prothrombin enhancer) and a liver-specific promoter (human albumin promoter) operably linked to the therapeutic transgene [0037] (syn. DC190 liver-specific enhancer/promoter ([0228, 237], Examples 5-6, [0238-9]).
High et al disclosed liver-specific promoters, e.g. human alpha-1 antitrypsin promoter or albumin promoter, including a liver-specific enhancer, e.g. ApoE/hAAT enhancer promoter combination [0021, 57].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the present application is based, at least in part, on the discovery that administration of a transgene to the CNS of a mammal that has been tolerized to the transgene (ASM as presently claimed) increases efficacy of the treatment (Specification, pg 32 [0110] Example). The combination group (liver, then brain) showed high levels of hASM and low levels of anti-ASM antibodies.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the Examiner notes that Applicant’s secondary consideration uses a first AAV vector (administered to the liver) of a first capsid serotype (AAV8) and a second AAV vector (administered to the brain) of a second capsid serotype (AAV2), whereby it those of ordinary skill in the art immediately recognize that each capsid serotype has its own  Ziegler et al, Molecular Therapy 9(2):231-240, 2004; Applicant’s own work; Figure 5b, anti-AAV antibody titers), as the issue of pre-existing neutralizing antibodies to AAV may hamper the efficiency of viral transduction (pg 238, col. 1). Thus, the secondary considerations are not commensurate in scope to the instant independent claims. 
As a second matter, the Examiner notes that Applicant’s secondary consideration (instant specification and reference to Passini et al (2007; Applicant’s own work; of record in IDS) is achieved using at least 1x10^11 genome copies of the first rAAV vector administered to the liver, and at least 1x10^11 genome copies of the second rAAV vector administered to the brain. Thus, the secondary considerations pertaining to the asserted surprising, unexpected, synergistic, and/or compelling therapeutic results achieved in the animal model system are not commensurate in scope to the instant independent claims. 
As a third matter, Passini et al (2007; Applicant’s own work; of record in IDS) taught that the observation of lower levels of anti-transgene antibodies in animals treated with systemic (liver) injections of AAV8 vectors when the transgene was placed under the transcriptional control of a liver-specific promoter was previously recognized as a naturally-occurring response indicative of immunotolerization (pg 9509, col. 1, citing, e.g. 18 (Ziegler et al, Molecular Therapy 9(2):231-240, 2004; Applicant’s own work)). Ziegler et al taught that sustained transgene expression from the liver-specific enhancer/liver-specific promoter combination operably linked to the therapeutic transgene results in the induction of immune tolerance (pg 237, col. 1). 
Abesida et al successfully demonstrated a comparison of viral vector transgene expression in the CNS when the viral vector to the brain either before or after generating a systemic immune response in the host, whereby transgene expression in the brain was greater when the viral vector is administered to the brain after having induced a systemic immune response, and transgene expression in the brain is worse when the viral vector is administered to the brain before having induced a systemic immune response.
Sorensen et al (1998; supra) taught that high transgene expression levels naturally occur in neural cells in the immunotolerized subjects, as compared to control (Figure 3; pg 209, col. 1, “X-Gal labeled Schwann cells after cyclosporin A or induced tolerance were usually higher than without immunosuppression. Moreover, the duration of transgene expression was prolonged, and 
Cheng et al (2004; supra) disclosed that those of ordinary skill in the art previously recognized the scientific correlation between transgene expression and neutralizing antibody levels, e.g. [0244] “The induction of high levels of…antibodies coincided with the drop in expression of [transgene] observed in these mice. …This lack of a robust immune response to [transgene]…likely accounted for the high and sustained expression levels of the enzyme observed in these animals.” 
	 Thus, increased amounts of therapeutic protein produced in immunotolerized subjects (lower antibody production) is not considered to be a surprising or unexpected result, as those of ordinary skill in the art previously recognized that such biological results naturally flow from the process of creating an immunotolerant environment in the subject.

Applicant argues that Elliger et al taught intrathecal administration, and thus the ordinary artisan would not have been motivated to use direct injection to the brain when Elliger et al taught that intrathecal administration was effective. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Passini et al taught the injection of the AAV-ASM vector into the brain (injection into the hippocampus; injection into striatum), whereby the ASM gene is properly transcribed and translated. Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased immune cells at the site of brain injection and allows for significant transgene expression, with no significant difference as compared to rats preimmunized with a viral vector encoding a different transgene or saline alone (pg 746, col. 2; pg 750, col. 1; Figure 4c).


Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). 
Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line 13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease (col. 16, lines 48-50), whereby the recombinant AAV vector is administered to the liver and/or brain (col. 6, lines 30-35; col. 15, line 44; col.s 23-24, joining ¶).
Passini et al taught the injection of the AAV-ASM vector into the brain (injection into the hippocampus; injection into striatum), whereby the ASM gene is properly transcribed and translated. 
Elliger et al taught administration of the AAV vector into both the liver and the CNS (via intrathecally) (pg 623, col. 1, “IV and IT”), as IV injection of vector has limited effectiveness in the brain, and therefore the mice were also given intrathecal injections (pg 620, col. 2).
Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased immune cells at the site of brain injection and allows for significant transgene expression, with no significant difference as compared to rats preimmunized with a viral vector encoding a different transgene or saline alone (pg 746, col. 2; pg 750, col. 1; Figure 4c).
Thus, no undue experimentation is required.

intrathecal administration (Example 2B).
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). 
Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line 13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease (col. 16, lines 48-50), whereby the recombinant AAV vector is administered to the liver and/or brain (col. 6, lines 30-35; col. 15, line 44; col.s 23-24, joining ¶).
Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased immune cells at the site of brain injection and allows for significant transgene expression, with no significant difference as compared to rats preimmunized with a viral vector encoding a different transgene or saline alone (pg 746, col. 2; pg 750, col. 1; Figure 4c).
Thus, no undue experimentation is required.

Applicant argues that instead of a ‘finite number of identified predictable potential solutions’, there are in fact innumerable potential combination therapies. Ziegler, for example, is cited for disclosing another potential combination (administration of ASM vector to liver followed by clodronate) which is clearly outside this asserted universe (i.e., the universe of potential two-vector approaches.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Podsakoff disclosed recombinant AAV vectors, e.g. AAV2 (col. 9, line13) encoding a therapeutic lysosomal storage disorder protein, i.e. acid sphingomyelinase for the treatment of Neimann-Pick Disease (col. 16, lines 48-50), whereby the recombinant AAV vector is administered to the liver and/or brain (col. 6, lines 30-35; col. 15, line 44; col.s 23-24, joining ¶).
Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased immune cells at the site of brain injection and allows for significant transgene expression, with no significant difference as compared to rats preimmunized with a viral vector encoding a different transgene or saline alone (pg 746, col. 2; pg 750, col. 1; Figure 4c).
Elliger et al taught a method of treating a lysosomal storage disease, specifically MPS type VII (Sly disease), in a mammal comprising the steps of administering an effective amount of a viral vector comprising a transgene encoding an immunogen to said mammal's liver tissue and brain. Elliger’s working example teaches the step of administering the viral vector to the mammal’s brain tissue prior to the step of administering the viral vector to the mammal’s liver tissue [“B” before “L”] (pg 625, col. 1, Mice). Elliger et al taught that to maximize therapeutic treatment, vector is administered both IV (intravenously) to the liver tissue and IT (intrathecally) to the brain tissue (pg 620, col. 2, ¶1; pg 623, col. 1, ¶2), as circulating enzyme does not cross the blood/brain barrier (pg 618, col.1). The transgene encodes a lysosomal storage disorder protein or polypeptide, specifically β-glucuronidase. Elliger et al contemplated the murine gene therapy method is a model for treatment of the corresponding human disease (pg 617, col. 1).
Thus, prior to the instantly claimed invention, those of ordinary skill in the art recognized the scientific and technical concepts that there is a finite number of identified predictable potential solutions for the liver and/or brain combination therapy, as taught/disclosed by Elliger et al, Podsakoff et al, and Abesida et al, to wit, liver-before-brain [“L” before “B”], or brain-before-liver [“B” before “L”].

i) expressing the therapeutic polypeptide in the liver, e.g. AAV vector encoding said therapeutic polypeptide, as a first step promotes the induction of immunotolerance, prior to subsequent administration steps of the therapeutic polypeptide (Cheng et al, High et al); 
ii) inducing immunotolerance to a therapeutic polypeptide is a successful therapeutic modality for the treatment of lysosomal storage disorders, including treatment of Niemann-Pick Disease (Zielger et al, Cheng et al); 
iii) the induction of tolerance is an immunological response that provides therapeutic benefit to both the central nervous system and the peripheral nervous system such that transgene expression is greater in a subject after immunosuppression or immunotolerance is achieved, thereby prolonging transgene expression and correcting the physiological pathology (Sorensen et al, Stein et al) whereby transgene expression in the CNS is greater when the viral vector is administered to the brain after the induction of an immune response via systemic injection of the viral vector (Abesida et al); and 
iv) suppressing a patient’s immune response was successfully demonstrated to improve expression of therapeutic transgenes in the brains of a mammalian subject having a lysosomal storage disease, correcting pathology in the brain (Stein et al). 

Applicant argues that the Examiner has exercised impermissible hindsight.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner has cited the above prior art as it pertains to the known scientific and technical concepts of generating immunotolerance to a therapeutic transgene of interest, including for treatment of a neurological disorder in the brain, and the corresponding routes of administration of a viral vector to achieve such therapeutic results. 

Applicant argues that Ziegler is irrelevant to the claimed methods, and only serves to demonstrate that other solutions exist.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<  Ziegler et al (‘741, Applicant’s own work) is considered relevant prior art for having disclosed a method for increasing expression of an acid sphingomyelinase (ASM) polypeptide in a mammal, and a method for treating Niemann-Pick Type A Disease in said mammal [0010], the methods comprising the step of: 
a) administering an effective amount of a first adeno-associated virus (AAV) viral vector [0052] comprising a transgene encoding the ASM polypeptide ([0010], claim 10) to the mammal's liver tissue [0038, 51]; and 
b) administering clodronate to deplete Kuppfer cells and macrophages, and thereby improved transgene expression [0038, 43].
Zeigler et al (‘741) do not disclose ipsis verbis that the mechanism whereby clodronate depletes Kuppfer cells and/or macrophages thus promotes immunotolerance of the therapeutic transgene. However, VandenDriessche et al taught the use of clodronate liposomes to eliminate Kupffer cells, thereby promoting the induction of immunotolerance of a therapeutic transgene expressed in and secreted by the liver of a subject. 

Applicant argues that Cheng is completely silent regarding brain delivery and to the induction of immunogen-specific tolerance in the brain.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cheng et al (Applicant’s own work) disclosed a method of inducing immunological tolerance to a therapeutic transgene for a lysosomal storage disease [0214], e.g. acid sphingomyelinase for the treatment of Niemann-Pick Type A Disease [0007, 80], the method comprising the step of operably linking the expression of the therapeutic polypeptide to a liver-specific promoter to result in a state of immunological tolerance in the subject to the therapeutic polypeptide, thereby overcoming a significant impediment in the treatment of the lysosomal storage disease ([0214], Examples 7-8). Cheng et al disclosed the step of pre-treating the subject with a gene therapy vector first, to tolerize the subject to the therapeutic polypeptide, prior to subsequent therapy modalities [0253, 260]. Passini et al taught the injection of the AAV-ASM vector into the brain (injection into the hippocampus; injection into striatum), whereby the ASM gene is properly transcribed and translated. As discussed supra, those of ordinary skill in the art recognized the scientific and technical concepts of:
i) the biological connection between the circulating, systemic immune system and the ability of immune cells to cross the blood-brain barrier, whereby the systemic immune response was recognized to be involved in the disease condition in the brain (Eisenbach-Schwartz et al, Hickey et al, Vellodi et al); 
ii) the induction of tolerance is an immunological response that provides therapeutic benefit to both the central nervous system and the peripheral nervous system such that transgene expression is greater in a subject after immunosuppression or immunotolerance is achieved, thereby prolonging transgene expression and correcting the physiological pathology (Sorensen et al, Stein et al); and 
iii) suppressing a patient’s immune response was successfully demonstrated to improve expression of therapeutic transgenes in the brains of a mammalian subject having a lysosomal storage disease, correcting pathology in the brain (Stein et al). 

Applicant argues that High, however, teaches that the immune system response to gene therapy varies and "is influenced by the transfer vector itself, the target tissue/route of administration, the vector dose administered, levels of transgene expression, and the underlying mutation in the gene defect" (see paragraph [0009] of High). High in fact exacerbates the defects 
Applicant’s argument(s) has been fully considered, but is not persuasive.  
As a first matter, Applicant points to High’s discussion of the background of the invention, not how High et al solve the prior art problems, e.g. [0021-22] using liver-specific enhancers and promoters to drive expression of the therapeutic transgene in the liver to induce immunotolerance [0038], e.g. administered to the liver via, e.g. intravenous injection [0070]. 
As a second matter, to the extent that Applicant argues unpredictability of treatment approaches as it relates to viral vector dose administer, the Examiner respectfully reminds Applicant that the independent claims place no requirement onto a vector dose. Thus, Applicant’s concerns of unpredictability as to what might be effective also raise doubt against the instant independent claims. 
	 
Applicant argues that High does not disclose administration to the brain (or the central nervous system in any way), and only discloses systemic/intravenous administration.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Passini et al taught the injection of the AAV-ASM vector into the brain (injection into the hippocampus; injection into striatum), whereby the ASM gene is properly transcribed and translated. Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased immune cells at the site of brain injection and allows for significant transgene expression, with no significant difference as compared to rats preimmunized with a viral vector encoding a different transgene or saline alone (pg 746, col. 2; pg 750, col. 1; Figure 4c).


Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Passini et al taught the injection of the AAV-ASM vector into the brain (injection into the hippocampus; injection into striatum), whereby the ASM gene is properly transcribed and translated. Abesida et al taught that peripheral immunization after CNS injection leads to decreased transgene expression and increased inflammation (immune response) in the CNS (pg 746, col. 1, Figure 3c); in contrast, preimmunization with the viral vector followed by brain injection does not lead to increased immune cells at the site of brain injection and allows for significant transgene expression, with no significant difference as compared to rats preimmunized with a viral vector encoding a different transgene or saline alone (pg 746, col. 2; pg 750, col. 1; Figure 4c).

Applicant argues that Sorensen does not even teach successful induction of immune tolerance in the brain, but in Schwann cells, i.e., cells found in the peripheral nervous system.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<  Sorensen et al is considered relevant prior art for having taught that inducing immunosuppression or immunotolerance prior to administering the second viral vector to the nervous system achieves significantly superior results, to wit, lower numbers of infiltrating lymphocytes, higher percentage of transduced neural cells, prolonged duration of transgene expression, even up to 68 days (pg 209, Figure 2). 

Applicant argues that Stein teaches that beta-glucuronidase activity in the brain persisted independently of MR-1 treatment (i.e., independently of immunosuppression).
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<  Stein et al is considered relevant prior art for having taught a method of increasing expression of an enzyme involved in a lysosomal storage disease from a viral vector, and a method of treating said lysosomal storage disease, the methods comprising the steps of suppressing the ability of the subject’s immune system from developing an antibody response to the corrective, therapeutic enzyme expressed from the viral vector. Stein et al taught the viral vector gene therapy is injected into the liver (via tail vein) and the brain (pg 3424, col. 2), whereby transgene expression persists and corrects pathology in the brain (pg 3428, col. 1). Stein et al taught that pervasive enzyme expression from transgenes delivered to deficient liver and brain can mediate pervasive correction, and illustrates the potential for gene therapy of MPS and other lysosomal storage diseases (Abstract). Stein et al taught that the immune suppression was beneficial and allowed corrective levels of the enzyme to circulate for uptake at sites that are poorly transduced upon intravenous delivery (pg 3427, col. 1)

Applicant argues that Passini is silent regarding combination therapies or means to increase ASM expression in brains.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<  Passini et al is considered  relevant prior art for  having taught the injection of the AAV-ASM vector into the brain (injection into the hippocampus; injection into striatum), whereby the ASM gene is properly transcribed and translated.

Applicant argues that Hadaczek is not relevant to the grounds of non-obviousness.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<  Hadaczek et al is considered relevant prior art for evidencing that the AAV vector of Elliger et al is recognized in the art to be AAV2 serotype.

	 Applicant argues that the techniques of Eisenbach-Schwartz are very different from presently claimed, or even those disclosed in the other cited references. Those skilled in the art would not even tum to Eisenbach-Schwartz when considering methods implementing AAV vectors, when Eisenbach-Schwartz does not even mention AAV vectors.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.<  Eisenbach-Schwartz et al is considered relevant prior art for having disclosed the use of antigen-pulsed dendritic cells capable of controlling T cell responses and inducing immune tolerance [0017] to provide neuroprotection of the CNS and/or PNS [0029, 82, 124-126]. Thus, prior to the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concepts that systemic immunotolerance is germane to antigens expressed in the central and peripheral nervous systems (e.g. [0121]). 

Applicant argues that there is no reason to predict from Eisenbach-Schwartz that any other means of inducing tolerance, such as the presently claimed two-vector approach, would be successful, at least with any reasonable degree of certainty
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed supra, the cited prior art taught/disclosed means of inducing tolerance via administering a first AAV vector to the liver to induce immunotolerance, and that administration of an AAV vector to the brain is required because systemically present enzyme does not enter the brain to be therapeutically effective to treat the brain.

Applicant argues that Hickey is completely silent regarding gene therapy
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Passini et al, Podsakoff et al, Elliger et al, Abesida et al, Zeigler et al, Cheng et al, High et al, and Stein et al taught/disclosed gene therapy. 


Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ziegler et al, Cheng et al, High et al, Sorensen et al, Stein et al, Eisenbach-Schwartz et al, and Hickey et al taught/disclosed the advantages for inducing tolerization, including as it relates to antigen expression in the nervous system, including the central nervous system. 

7. 	Claims 28-29, 39-40, and 47-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miranda et al (FASEB J. 14: 1988-1995, 2000; of record in IDS) in view of Passini et al (Mol. Therapy 7(5): S93, Abstract 234, May, 2003; Applicant’s own work; of record in IDS), Podsakoff (U.S. Patent 6,582,692; of record), Elliger et al (Mol. Therapy 5(5): 617-626, 2002; of record in IDS), Abesida et al (Human Gene Therapy 16(6): 741-751, 2005; available online June 16, 2005), Hadaczek et al (Human Gene Therapy 17: 291-302, 2006; of record in IDS), Zeigler et al (U.S. 2001/0031741; Applicant’s own work; of record), VandenDriessche et al (Molecular Therapy, 7(5): S193, Abstract 493; May, 2003; of record in IDS), Cheng et al (U.S. 2004/0204379; Applicant’s own work; of record), High et al (U.S. 2003/0130221; of record), Sorensen et al (Ann. Neurol. 43:205-211, 1998; of record in IDS), Stein et al (J. Virol. 73(4): 3424-3429, 1999; of record in IDS), Eisenbach-Schwartz et al (U.S. 2006/0057110; priority to June 14, 2002; of record), Hickey (Seminars in Immunology 11:125-137, 1999; of record in IDS) and Vellodi (Br. J. Haemoatol. 128:413-431, December 9, 2004; of record in IDS), as applied to Claims 25, 27-28, 30, 32-36, 38-39, 41, and 43-46 above, and in further view of Passini et al (U.S. 2004/0258666; of record; hereafter Passini-2) and Dodge et al (PNAS 102(46): 17822-17827, 2005; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claims 28 and 39, Passini et al taught the injection of the AAV-ASM vector into the hippocampus or striatum, whereby the vector transduced cells of the substantia nigra pars.
Abesida et al taught the injection of the viral vector into the striatum (pg 744, col.s 1-2, Materials and Methods, surgical procedures). 

However, at the time of the invention, and with respect to Claims 29 and 40, Passini-2 disclosed methods of treating diseases of the central nervous system, e.g. Niemann-Pick Type A disease comprising the administration of an AAV vector encoding acid sphingomyelinase to the cerebellum, including the deep cerebellar nuclei (DCN) [0045].
Similarly, Dodge et al taught the administration of a recombinant AAV vector comprising an acid sphingomyelinase protein transgene to the DCN in a murine model of Niemann-Pick Type A disease to facilitate widespread enzyme distribution throughout the CNS. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the intrathecal administration step as taught by Elliger et al with the cerebellar administration step as taught by Passini-2 and/or Dodge et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. In the instant case, intrathecal and cerebellar administration each result in the therapeutic vector being delivered to the brain tissue, and thus are substantially equivalent delivery means to achieve the intended purpose. An artisan would be motivated to substitute the intrathecal administration step as taught by Elliger et al with the cerebellar administration step as taught by Passini-2 and/or Dodge et al because both Passini-2 and Dodge et al expressly teach direct administration to brain tissue, more specifically to the deep cerebellar nuclei, and Dodge et al successfully demonstrated that administering a recombinant AAV vector comprising an acid sphingomyelinase protein transgene to the DCN in a murine model of Niemann-Pick Type A disease facilitates widespread enzyme distribution throughout the CNS and achieves a therapeutic effect. 
With respect to Claims 47-48, Passini et al taught wherein the second AAV viral vector (administered to the brain) comprises a CMV promoter operably linked to the human ASM nucleic acid.
Podsakoff et al disclosed the second AAV viral vector (administered to the brain) comprises a CMV immediate early enhancer/promoter (col. 27, lines 1-2; Example 2B, Intratheal Injection with AAV-GUS virions) operably linked to the therapeutic transgene.

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant does not contest the conclusion of obviousness to substitute the intrathecal administration step as taught by Elliger et al with the cerebellar administration step as taught by Passini-2 and/or Dodge et al with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In the instant case, intrathecal and cerebellar administration each result in the therapeutic vector being delivered to the brain tissue, and thus are substantially equivalent delivery means to achieve the intended purpose. An artisan would be motivated to substitute the intrathecal administration step as taught by Elliger et al with the cerebellar administration step as taught by Passini-2 and/or Dodge et al because both Passini-2 and Dodge et al expressly teach direct administration to brain tissue, more specifically to the deep cerebellar nuclei, and Dodge et al successfully demonstrated that administering a recombinant AAV vector comprising an acid sphingomyelinase protein transgene to the DCN in a murine model of Niemann-Pick Type A disease facilitates widespread enzyme distribution throughout the CNS and achieves a therapeutic effect. 

Conclusion
9. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633